ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-295, concluding that PHILIP J. BATTAGLIA of CLIFTON, who was admitted to the bar of this State in 1981, and who has been suspended from the practice of law since June 19, 2002, by Orders of the Court filed June 19, 2002, and April 26, 2004, should be suspended from the practice of law for a period of three months for violating RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having concluded that the suspension should be retroactive to December 18, 2003, the date *591on which respondent filed his Rule 1:20-20 Affidavit of Compliance;
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law and proof that he is continuing his treatment for alcoholism;
And good cause appearing;
It is ORDERED that PHILIP J. BATTAGLIA is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to December 18, 2003; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that prior to reinstatement, respondent shall submit proof to the Office of Attorney Ethics that he continues to receive treatment for alcoholism; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that pursuant to Rule 1:20 — 20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.